Citation Nr: 0926915	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-18 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 
1974.  He is the recipient of the Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In May 2008, the appellant testified at a hearing before the 
undersigned, via videoconference.  A transcript of the 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran died in April 2005; the immediate cause of 
death was esophageal cancer due to gastroesophageal reflux.

2.  At the time of death, service connection was in effect 
for PTSD, evaluated as 100 percent disabling, effective July 
18, 1998.

3. Esophageal cancer was so overwhelming that eventual death 
could have been anticipated irrespective of co-existing PTSD.

4. PTSD was not of such severity as to have a material 
influence in accelerating death.
CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing her or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

Further, the Board notes that, while the appeal was pending, 
the Court issued a decision with regard to the content of 
VCAA notices relevant to DIC claims.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  In Hupp¸ the Court held that a 
notice with regard to a claim for DIC benefits must include 
(1) a statement of the conditions (if any) for which the 
Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected disability and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disorder not yet service connected.  Additionally, 
if the claimant raises a specific issue regarding a 
particular element of the claim, the notice must inform the 
claimant of how to substantiate the assertion, taking into 
account the evidence submitted in connection with the 
application.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the appellant was provided with a VCAA 
notification letter in June 2005, prior to the initial 
unfavorable AOJ decision issued in September 2005.  

The Board observes that the pre-adjudicatory VCAA notice 
issued in May 2005 informed the appellant of the type of 
evidence necessary to establish service connection for the 
cause of the Veteran's death, how VA would assist her in 
developing her claims, and her and VA's obligations in 
providing such evidence for consideration.  No additional 
notice was sent.  Thus, the appellant did not receive notice 
fully in accordance with Hupp or Dingess/Hartman. 

However, the Board finds that no prejudice has resulted from 
the inadequacy of the VCAA notice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  With regard to the 
lack of notice as required by Hupp, the appellant has 
repeatedly discussed the Veteran's service-connected PTSD in 
her arguments; thus, the Board finds that the appellant 
displayed actual knowledge of the disability for which the 
Veteran was in receipt of benefits.  As for the other 
deficiencies under Hupp, the Board observes that the 
appellant has limited her claim to encompass only service 
connection for the cause of the Veteran's death as a result 
of his PTSD.  Thus, the lack of notice of the evidence 
necessary to establish service connection is rendered 
harmless.  As for the any other deficiencies of notice under 
Hupp, as well as the notice requirements under 
Dingess/Hartman, the Board's determination herein that 
service connection for the cause of the Veteran's death is 
not warranted has rendered any questions as to these elements 
of notice moot.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim and obtaining a 
VA opinion.  The Veteran's service treatment records, VA 
medical records, private medical records, and November 2008 
and March 2009 opinions from the Veteran's Health 
Administration (VHA) were reviewed by both the AOJ and the 
Board in connection with adjudication of the claim.  The 
appellant has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of the 
claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the 
appellant's claim without further development and additional 
efforts to assist or notify the appellant in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant).  Therefore, the Board 
determines that the appellant will not be prejudiced by the 
Board proceeding to the merits of the claim.

II. Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).   

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

As reported on the Veteran's death certificate, he died in 
April 2005, and the immediate cause of death was esophageal 
cancer due to gastroesophageal reflux.  PTSD was listed as 
another significant condition, contributing to death, but not 
resulting in the underlying cause of death.  At the time of 
death, service connection was in effect for PTSD, evaluated 
as 100 percent disabling from July 17, 1998.

The appellant contends that the Veteran's service-connected 
PTSD contributed to his death because his PTSD symptoms 
prevented the Veteran from receiving the necessary treatment 
for his cancer.  She particularly argues that the Veteran's 
PTSD was akin to a progressive and debilitating disability 
that affected a vital organ.  Therefore, she contends that 
service connection is warranted for the Veteran's death.  The 
Board notes that the appellant has not argued, nor does the 
record reflect, that the Veteran's esophageal cancer or 
gastroesophageal reflux was incurred in or aggravated by his 
military service or that the Veteran's PTSD caused his 
esophageal cancer.  The Board is not obligated to consider 
"all possible" substantive theories of recovery, when such 
theories have no support in the record, and therefore will 
not discuss service connection for esophageal cancer further.  
See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), 
aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

By way of background, service connection was granted for PTSD 
in a December 1997 rating decision with a rating evaluation 
of 50 percent assigned.  The record shows that the Veteran 
was diagnosed with PTSD in 1994 and that eventually his 
symptoms had progressed to the point of warranting a 100 
percent disability rating, effective July 17, 1998.  

Private treatment evidence reflects that the Veteran 
underwent an upper endoscopy in September 1992, which 
revealed mild gastritis and esophagitis.  Additionally, 
treatment records show a history of peptic ulcer disease and 
hiatal hernia.  The Veteran was prescribed various 
medications for his gastrointestinal disorders.  In January 
2005, he was diagnosed with terminal metastatic 
adenocarcinoma of the esophagus.  VA treatment records from 
that time note that adenocarcinoma of the esophagus may arise 
from Barrett's metaplasia (gastroesophageal reflux disease), 
smoking, and obesity.  They also relate that the Veteran's 
PTSD was controlled.   
The Veteran chose not to undergo chemotherapy, opting for 
palliative care.  He was provided hospice care at his home 
beginning in January 2005.  His PTSD symptoms were initially 
aggravated, but control was re-established with Thorazine.  
March 2005 hospice treatment records from a few days prior to 
the Veteran's death reveal that he was having difficulty 
swallowing resulting in his being unable to take all of his 
PTSD medication, which in turn led to PTSD complications.  
However, these records show that his PTSD medication was 
converted to IV form to compensate.  The hospice record from 
the date of death shows that the Veteran was administered 
both Thorazine and Valium. 

This claim turns on whether the Veteran's service-connected 
PTSD substantially or materially contributed to his death 
from esophageal cancer.  In order to resolve this question 
the Board requested medical opinions from an oncologist and 
psychiatrist with VHA.  The opinion from the oncologist, Dr. 
SM, was received in November 2008.  The psychiatrist, Dr. GS, 
supplied an opinion in March 2009. 

Dr. SM reviewed the Veteran's medical record and pertinent 
medical literature.  He noted that esophageal cancer has a 
very poor prognosis with a median survival of less than six 
months from diagnosis when untreated.  Even with 
chemotherapy, median survival reportedly ranged from 28 to 33 
weeks.  Best supportive care plus chemotherapy had a 
documented survival of 8 months versus 5 months for best 
supportive care only.  Based on this information, Dr. SM 
opined that it was more likely than not that the Veteran's 
esophageal cancer was so overwhelming that eventual death 
could have been anticipated irrespective of the Veteran's 
PTSD symptoms and medication.  

Dr. GS also reviewed the record and relevant literature and 
opined that there was no basis for the conclusion that the 
Veteran's PTSD had any material influence on accelerating 
death from esophageal cancer.  He further stated that there 
was no reputable research connecting PTSD symptoms to 
metastatic esophageal cancer.  

The Board acknowledges the appellant's argument that the 
opinion of Dr. GS is not valid because, prior to offering his 
opinion, he indicates that the Veteran did not have PTSD at 
all.  Although the Board agrees that Dr. GS' opinion as to 
the Veteran's psychiatric diagnosis was irrelevant to the 
claim, the Board notes that Dr. GS still presumed that the 
Veteran had PTSD in forming his opinion regarding the 
relationship between the PTSD and the Veteran's death.  
Therefore, the Board finds that the opinion of Dr. GS is 
probative of the claim.  

Thus, there is no competent and probative opinion of record 
relating the Veteran's death to his PTSD.  Further, contrary 
to the appellant's assertions, the record does not show that 
his PTSD symptoms resulted in the Veteran's esophageal cancer 
not being treated appropriately.  In fact, the record 
reflects that the Veteran, in consult with his family, 
actively chose not to receive treatment for his cancer.  

Additionally, treatment records do not demonstrate that the 
Veteran's PTSD symptoms were so debilitating that they 
prevented the hospice caretakers from providing the necessary 
treatment.  Hospice records uniformly show that the Veteran's 
PTSD symptoms were being treated.  For the first two months 
of hospice care, the Veteran's PTSD symptoms were controlled.  
The symptoms only ceased to be controlled effectively 
approximately one week before death when the Veteran's 
esophageal cancer precluded swallowing of pills and rectal 
administration had become intolerable.  Thereafter, the 
Veteran was put on intravenous PTSD medication, which 
apparently adequately managed his symptoms until death.  
Consequently, these records do not demonstrate that the 
Veteran's PTSD symptoms prevented him from receiving 
appropriate care after his diagnosis with metastatic 
esophageal cancer. 

Moreover, the Board observes that Dr. SM indicated that the 
survival period after diagnosis with metastatic esophageal 
cancer when chemotherapy was declined was usually about four 
months, and the Veteran died just a few days short of four 
months after his diagnosis.  Further, the Board notes that 
Dr. SM reported that the Veteran's esophageal cancer was so 
overwhelming that it would have caused his death with or 
without the Veteran having PTSD and that Dr. GS opined that 
the Veteran's PTSD had not materially contributed to his 
death.  

In light of the above, the Board must conclude that the 
Veteran's metastatic esophageal cancer was so overwhelming 
that eventual death could have been anticipated irrespective 
of his co-existing PTSD and that his PTSD was not of such 
severity that it had a material influence in accelerating 
death.  See 38 C.F.R. 
§ 3.312(c).  The fact that treatment was in effect for a 
disability at the time of death or that such disability was 
noted as significant on the Veteran's death certificate, as 
was the case here, does not in and of itself necessitate a 
finding that the disability contributed to the underlying 
cause of death.  The disability must have contributed in the 
way defined in VA regulations.  Here, the competent and 
probative evidence of record establishes that the Veteran's 
PTSD did not contribute to the Veteran's death such that 
service connection for cause of death is warranted.

As indicated, the Board is aware of the appellant's lay 
statements in support of her claim and is sympathetic to her 
beliefs with respect to her claim.  Laypersons are competent 
to speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the appellant is simply not 
competent to ascribe a causative role to the Veteran's PTSD 
in his death.  Absent competent and probative evidence 
showing that the Veteran's PTSD played a causal role in the 
Veteran's death, service connection for the cause of the 
Veteran's death is not warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.  Therefore, 
her claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


